Title: From Benjamin Franklin to Edward Shippen, 29 May 1755
From: Franklin, Benjamin
To: Shippen, Edward


Philada. May 29. 1755 at Noon
The Committee have just ordered 100 Dollars into the Hands of the Governor to be sent to you for Advance Money to such Labourers as need it, going to Work on the Road. My Compliments (not now to your Fire Side, but) to your cool Parlour. With much Respect, I am, Sir, Your most obedient Servant
B Franklin
We purpose to send 60 Waggon Load of Forage next Week to the Camp.
 Addressed: To / Edward Shippen Esqr / Lancaster / Free / B Franklin
Endorsed: B. Franklins Letter Philada. May 29th. 1755 relating to the Road Cutters.
